 

EXHIBIT 10.6

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 21st day of March, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of March 1, 2013 (the “Pooling and Servicing Agreement”), and Fremont Bank, a
California state chartered financial institution (“Fremont”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between Assignor and Fremont (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Fremont pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Fremont pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.          Fremont hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Fremont as of the date hereof that:

 

 

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Fremont with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Fremont that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Fremont that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.          Fremont warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Fremont is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          Fremont has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Fremont’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Fremont’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Fremont is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Fremont or its property is subject. The execution,
delivery and performance by Fremont of this Agreement and the consummation by it
of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Fremont. This Agreement has been duly
executed and delivered by Fremont and, upon the due authorization, execution and
delivery by Assignor, Assignee and the Depositor, will constitute the valid and
legally binding obligation of Fremont enforceable against Fremont in accordance
with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Fremont in connection with the execution, delivery or performance by
Fremont of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Fremont Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, Fremont hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Fremont
to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase Agreement,
subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below, Fremont
shall recognize Assignee as owner of the Mortgage Loans and will perform its
obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Fremont had entered into a separate purchase agreement for
the purchase of the Mortgage Loans in the form of the Purchase Agreement, the
terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. Fremont agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee’s rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

5

 

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of Fremont,

 

Fremont Bank

25151 Clawiter Road

Hayward, California 94545

Attention: Gary DeLuca, Residential Lending

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings

Fund Society, FSB

500 Delaware Avenue, 11th Floor

 

6

 

 

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-4

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-4

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

7

 

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Fremont may be merged or consolidated shall, without the requirement
for any further writing, be deemed Assignor, Depositor, Assignee or Fremont,
respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Fremont pursuant to
the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.        The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Fremont hereby consents to such
exercise and enforcement.

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

8

 

 

20.         Master Servicer. Fremont hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Fremont hereunder
and under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

Fremont shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39167300, Sequoia Mortgage Trust 2013-4 Distribution Account

 

21.         Fremont acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of
the Purchase Agreement, Fremont shall pay shipping expenses for any Mortgage
Loan Documents if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in Subsection 7.01 of the Purchase
Agreement.

 

22.         Rule 17g-5 Compliance. Fremont hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination thereof to any
Rating Agency or nationally recognized statistical rating organization (“NRSRO”)
via electronic mail at rmbs17g5informationprovider@wellsfargo.com, with a
subject reference of “SEMT 2013-4” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify Fremont in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider. Fremont
shall have no liability for (i) the Rule 17g-5 Information Provider’s failure to
post information provided by it in accordance with the terms of this Agreement
or (ii) any malfunction or disabling of the website maintained by the Rule 17g-5
Information Provider. None of the foregoing restrictions in this Section 22
prohibit or restrict oral or written communications, or providing information,
between Fremont, on the one hand, and any Rating Agency or NRSRO, on the other
hand, with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings
it assigns to Fremont or (ii) such Rating Agency’s or NRSRO’s evaluation of
Fremont’s operations in general; provided, however, that Fremont shall not
provide any information relating to the Mortgage Loans to such Rating Agency or
NRSRO in connection with such review and evaluation by such Rating Agency or
NRSRO unless: (x) borrower, property or deal specific identifiers are redacted;
or (y) such information has already been provided to the Rule 17g-5 Information
Provider.

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION   Assignor       By: /s/ John Isbrandtsen     Name: John Isbrandtsen
    Title: Authorized Officer             SEQUOIA RESIDENTIAL FUNDING, INC.  
Depositor       By: /s/ John Isbrandtsen     Name: John Isbrandtsen     Title:
Authorized Officer         Christiana Trust, a division of
Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee,   Assignee       By: /s/
Jeffrey Everhart     Name: Jeffrey Everhart     Title: AVP             FREMONT
BANK       By: /s/ Gary J. Deluca     Name: Gary J. Deluca     Title: SVP
Residential Lending  

 

 

Accepted and agreed to by:   WELLS FARGO BANK, N.A. Master Servicer   By: /s/
Graham M. Oglesby Name: Graham M. Oglesby Title: Vice President

 

Signature Page – Assignment of Representations and Warranties – Fremont Bank
(SEMT 2013-4)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

 

 

 

  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing
Advance
Methodology Originator Loan Number Amortization
Type Lien Position HELOC Indicator Loan Purpose Cash Out
Amount 1 1000383 0.002500     Fremont Bank 6000163649 1 1 0 3   2 1000383
0.002500     Fremont Bank 6000165677 1 1 0 7   3 1000383 0.002500     Fremont
Bank 6000164910 1 1 0 3   4 1000383 0.002500     Fremont Bank 6000163094 1 1 0 9
  5 1000383 0.002500     Fremont Bank 8001248825 1 1 0 9   6 1000383 0.002500  
  Fremont Bank 6000166824 1 1 0 9   7 1000383 0.002500     Fremont Bank
6000166816 1 1 0 3   8 1000383 0.002500     Fremont Bank 6000161205 1 1 0 9   9
1000383 0.002500     Fremont Bank 6000164241 1 1 0 9   10 1000383 0.002500    
Fremont Bank 6000163912 1 1 0 7   11 1000383 0.002500     Fremont Bank
6000163748 1 1 0 9   12 1000383 0.002500     Fremont Bank 8001194888 1 1 0 9  
13 1000383 0.002500     Fremont Bank 6000155488 1 1 0 9   14 1000383 0.002500  
  Fremont Bank 6000162278 1 1 0 9   15 1000383 0.002500     Fremont Bank
8001228140 1 1 0 9   16 1000383 0.002500     Fremont Bank 8001222994 1 1 0 9  
17 1000383 0.002500     Fremont Bank 8001190159 1 1 0 7   18 1000383 0.002500  
  Fremont Bank 6000160330 1 1 0 9   19 1000383 0.002500     Fremont Bank
6000158714 1 1 0 9   20 1000383 0.002500     Fremont Bank 6000155652 1 1 0 9  
21 1000383 0.002500     Fremont Bank 6000153038 1 1 0 9   22 1000383 0.002500  
  Fremont Bank 6000157583 1 1 0 7   23 1000383 0.002500     Fremont Bank
8001208316 1 1 0 9   24 1000383 0.002500     Fremont Bank 6000156957 1 1 0 9  
25 1000383 0.002500     Fremont Bank 8001190480 1 1 0 9   26 1000383 0.002500  
  Fremont Bank 6000152170 1 1 0 9   27 1000383 0.002500     Fremont Bank
8001187015 1 1 0 9   28 1000383 0.002500     Fremont Bank 6000148749 1 1 0 7  
29 1000383 0.002500     Fremont Bank 8001127292 1 1 0 3   30 1000383 0.002500  
  Fremont Bank 8001151953 1 1 0 9   31 1000383 0.002500     Fremont Bank
6000171543 1 1 0 9   32 1000383 0.002500     Fremont Bank 6000159746 1 1 0 3  
33 1000383 0.002500     Fremont Bank 8001222895 1 1 0 3   34 1000383 0.002500  
  Fremont Bank 8001211450 1 1 0 9   35 1000383 0.002500     Fremont Bank
8001225880 1 1 0 9   36 1000383 0.002500     Fremont Bank 8001186348 1 1 0 9  
37 1000383 0.002500     Fremont Bank 8001210643 1 1 0 9   38 1000383 0.002500  
  Fremont Bank 6000123817 1 1 0 9   39 1000383 0.002500     Fremont Bank
8001172603 1 1 0 9   40 1000383 0.002500     Fremont Bank 8001218232 1 1 0 9  

  

  12 13 14 15 16 17 18 19 20 21   Total Origination
and Discount
Points Covered/High
Cost Loan
Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of
Most
Senior Lien Hybrid Period of
Most Senior Lien
(in
months) Neg Am Limit of
Most Senior Lien 1         2 1 0       2         2 4 0       3         2 0 0    
  4         2 0 0       5         1 0 0       6         2 0 0       7         2
0 0       8         2 0 0       9         2 0 0       10         2 0 0       11
        1 0 0       12         1 4 0       13         2 0 0       14         2 0
0       15         1 0 0       16         1 0 0       17         1 4 0       18
        2 0 0       19         2 0 0       20         2 0 0       21         2 0
0       22         2 0 0       23         1 0 0       24         2 0 0       25
        1 0 0       26         2 0 0       27         1 0 0       28         2 4
0       29         1 0 0       30         1 0 0       31         2 4 0       32
        2 4 0       33         1 0 0       34         1 1 0       35         1 0
0       36         1 0 0       37         1 0 0       38         2 0 0       39
        1 0 0       40         1 0 0      

  

  22 23 24 25 26 27 28 29 30   Junior Mortgage
Balance Origination Date
of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization
Term Original Term to
Maturity First Payment
Date
of Loan Interest Type
Indicator 1 0.00   20130111 770000.00 0.038750 360 360 20130301 1 2 0.00  
20130105 650000.00 0.036250 360 360 20130301 1 3 0.00   20121226 721500.00
0.038750 360 360 20130201 1 4 0.00   20121228 684000.00 0.040000 360 360
20130201 1 5 0.00   20130116 696700.00 0.033750 360 360 20130301 1 6 0.00  
20130125 1000000.00 0.040000 360 360 20130301 1 7 0.00   20130114 775000.00
0.038750 360 360 20130301 1 8 0.00   20121228 701000.00 0.038750 360 360
20130201 1 9 0.00   20130104 839000.00 0.040000 360 360 20130301 1 10 0.00  
20121227 856000.00 0.038750 360 360 20130201 1 11 80000.00   20130111 701000.00
0.037500 360 360 20130301 1 12 0.00   20130108 712000.00 0.040000 360 360
20130301 1 13 0.00   20121213 877000.00 0.040000 360 360 20130201 1 14 0.00  
20130102 670000.00 0.038750 360 360 20130301 1 15 0.00   20130122 700000.00
0.035000 360 360 20130301 1 16 0.00   20130118 1070000.00 0.035000 360 360
20130301 1 17 0.00   20121219 676800.00 0.036250 360 360 20130201 1 18 0.00  
20121224 684000.00 0.041250 360 360 20130201 1 19 0.00   20121211 719000.00
0.037500 360 360 20130201 1 20 0.00   20121119 720000.00 0.043750 360 360
20130101 1 21 0.00   20121129 825000.00 0.037500 360 360 20130101 1 22 0.00  
20121217 750000.00 0.038750 360 360 20130201 1 23 0.00   20130119 720972.00
0.036250 360 360 20130301 1 24 0.00   20130119 1100000.00 0.037500 360 360
20130301 1 25 0.00   20121210 715000.00 0.031250 360 360 20130201 1 26 83500.00
  20121203 684000.00 0.038750 360 360 20130201 1 27 0.00   20121227 640000.00
0.037500 360 360 20130301 1 28 0.00   20121203 672000.00 0.036250 360 360
20130201 1 29 0.00   20121123 660000.00 0.035000 360 360 20130101 1 30 0.00  
20121015 915000.00 0.037500 360 360 20121201 1 31 250000.00   20130128 713000.00
0.038750 360 360 20130301 1 32 0.00   20130114 739250.00 0.036250 360 360
20130301 1 33 0.00   20121207 740000.00 0.035000 360 360 20130201 1 34 0.00  
20130123 750000.00 0.035000 360 360 20130301 1 35 0.00   20130110 700000.00
0.035000 360 360 20130301 1 36 0.00   20121207 1170000.00 0.035000 360 360
20130201 1 37 0.00   20121207 695045.80 0.035000 360 360 20130201 1 38 0.00  
20130114 810000.00 0.041250 360 360 20130301 1 39 0.00   20121110 640000.00
0.037500 360 360 20130101 1 40 0.00   20130117 703000.00 0.035000 360 360
20130301 1

  

  31 32 33 34 35 36 37 38 39 40 41   Original Interest
Only Term Buy Down
Period HELOC Draw
Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin 1 0 0   768865.63 0.038750 3620.83 20130301 0 0     2 0 0  
648999.21 0.036250 2964.33 20130301 0 0     3 0 0   719370.49 0.038750 3392.76
20130301 0 0     4 0 0   682025.67 0.040000 3265.52 20130301 0 0     5 0 0  
695579.39 0.033750 3080.08 20130301 0 0     6 0 0   998559.18 0.040000 4774.15
20130301 0 0     7 0 0   773858.26 0.038750 3644.34 20130301 0 0     8 0 0  
698931.24 0.038750 3296.36 20130301 0 0     9 0 0   837791.16 0.040000 4005.51
20130301 0 0     10 0 0   853473.80 0.038750 4025.23 20130301 0 0     11 0 0  
699944.19 0.037500 3246.44 20130301 0 0     12 0 0   710974.13 0.040000 3399.20
20130301 0 0     13 0 0   874154.48 0.040000 4186.93 20130301 0 0     14 0 0  
669012.95 0.038750 3150.59 20130301 0 0     15 0 0   698898.36 0.035000 3143.31
20130301 0 0     16 0 0   1068316.05 0.035000 4804.78 20130301 0 0     17 0 0  
674712.73 0.036250 3086.56 20130301 0 0     18 0 0   682069.19 0.041250 3315.00
20130301 0 0     19 0 0   716830.77 0.037500 3329.80 20130301 0 0     20 0 0  
717079.80 0.043750 3594.85 20130301 0 0     21 0 0   821260.62 0.037500 3820.70
20130301 0 0     22 0 0   747733.24 0.038750 3526.78 20130301 0 0     23 0 0  
719861.94 0.036250 3288.00 20130301 0 0     24 0 0   1098343.23 0.037500 5094.27
20130301 0 0     25 0 0   712595.07 0.031250 3062.88 20130301 0 0     26 0 0  
681596.59 0.038750 3216.42 20130301 0 0     27 0 0   639036.06 0.037500 2963.94
20130301 0 0     28 0 0   669926.88 0.036250 3064.66 20130301 0 0     29 0 0  
655110.03 0.035000 2963.69 20130301 0 0     30 0 0   909461.57 0.037500 4237.51
20130301 0 0     31 0 0   711949.61 0.038750 3352.79 20130301 0 0     32 0 0  
738111.79 0.036250 3371.36 20130301 0 0     33 0 0   737667.34 0.035000 3322.93
20130301 0 0     34 0 0   748819.66 0.035000 3367.84 20130301 0 0     35 0 0  
698898.36 0.035000 3143.31 20130301 0 0     36 0 0   1166311.99 0.035000 5253.82
20130301 0 0     37 0 0   692854.91 0.035000 3121.07 20130301 0 0     38 0 0  
808858.72 0.041250 3925.66 20130301 0 0     39 0 0   637099.14 0.037500 2963.94
20130301 0 0     40 0 0   701893.64 0.035000 3156.78 20130301 0 0    

  

  42 43 44 45 46 47 48 49 50 51 52   ARM Round Flag ARM Round
Factor Initial Fixed Rate
Period Initial Interest
Rate
Cap (Change
Up) Initial Interest
Rate
Cap (Change
Down) Subsequent
Interest
Rate Reset
Period Subsequent
Interest
Rate Cap
(Change Down) Subsequent
Interest
Rate Cap
(Change
Up) Lifetime
Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization
Limit 1                       2                       3                       4
                      5                       6                       7        
              8                       9                       10                
      11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                       29                       30
                      31                       32                       33      
                34                       35                       36            
          37                       38                       39                  
    40                      

  

  53 54 55 56 57 58 59 60 61 62 63   Initial Negative
Amortization
Recast
Period Subsequent
Negative
Amortization
Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum
Payment
Reset Period Option ARM
Indicator Options at
Recast Initial Minimum
Payment 1                       2                       3                      
4                       5                       6                       7      
                8                       9                       10              
        11                       12                       13                    
  14                       15                       16                       17
                      18                       19                       20      
                21                       22                       23            
          24                       25                       26                  
    27                       28                       29                      
30                       31                       32                       33  
                    34                       35                       36        
              37                       38                       39              
        40                      

  

  64 65 66 67 68 69 70 71 72 73   Current Minimum
Payment Prepayment
Penalty
Calculation Prepayment
Penalty
Type Prepayment
Penalty
Total Term Prepayment
Penalty
Hard Term Primary
Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment 1       0   578 3   0   2       0   672 3   0   3       0   620
1   0   4       0   645 1   0   5       0   535 1   0   6       0   186 1   0  
7       0   541 2   0   8       0   335 3   0   9       0   71 1   0   10      
0   667 1   0   11       0   290 1   0   12       0   263 3   1   13       0  
233 3   0   14       0   596 1   1   15       0   532 1   0   16       0   574 1
  0   17       0   524 1   0   18       0   278 1   0   19       0   625 1   1  
20       0   388 1   1   21       0   519 1   0   22       0   606 1   0   23  
    0   665 3   0   24       0   556 1   0   25       0   651 1   0   26       0
  523 2   0   27       0   623 1   0   28       0   647 3   1   29       0   231
2   1   30       0   581 3   1   31       0   698 1   0   32       0   109 1   1
  33       0   570 1   0   34       0   448 3   0   35       0   629 1   0   36
      0   687 2   1   37       0   520 3   0   38       0   489 2   0   39      
0   688 2   0   40       0   585 2   1  

  

  74 75 76 77 78 79 80 81 82 83 84   Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent
FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO:
TransUnion Secondary
Wage
Earner Original
FICO: Equifax Secondary
Wage
Earner Original
FICO: Experian Secondary
Wage
Earner Original
FICO:
TransUnion 1 0   31 1               2 10   0 1               3 23   17 1        
      4 17 23 10 1               5 2.75 8 19 1               6 7 9 0.75 1      
        7 10.25 0.5 0.75 1               8 8 10 3 1               9 8   2 1    
          10 6 12 0 1               11 26 21 3 1               12 10.25   17 1  
            13 0 6 3 1               14 24 7 24 1               15 1.5 4 2 1    
          16 11 6 3 1               17 1   0 1               18 5   3 1        
      19 20   12 1               20 20   6 1               21 0.5 0.5 5 1      
        22 0.75   0 1               23 12 1.25 1 1               24 10 7 2 1    
          25 0   37 1               26 11   8 1               27 24 11.25 8 1  
            28 3 29 0 1               29 7 19 32 1               30 5   6 1    
          31 9.5 2.75 8 1               32 12   21 1               33 21   13 1
              34 4   6 1               35 3   2 1               36 15   1 1    
          37 2.5   5 1               38 14 6 12 1               39 2 16.25 1 1  
            40 23   18 1              

  

  85 86 87 88 89 90 91 92 93 94 95 96   Original
Primary
Borrower
FICO Most Recent
Primary
Borrower
FICO Most Recent Co-
Borrower FICO Most Recent
FICO
Method VantageScore:
Primary
Borrower VantageScore:
Co-
Borrower Most Recent
VantageScore
Method VantageScore
Date Credit Report:
Longest Trade
Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line
Usage
Ratio 1 772                       2 793                       3 796            
          4 783                       5 815                       6 713        
              7 786                       8 798                       9 765    
                  10 703                       11 765                       12
705                       13 724                       14 738                  
    15 793                       16 778                       17 786            
          18 808                       19 760                       20 800      
                21 799                       22 779                       23 814
                      24 791                       25 823                      
26 772                       27 773                       28 793                
      29 770                       30 800                       31 788          
            32 790                       33 790                       34 727    
                  35 811                       36 742                       37
804                       38 770                       39 773                  
    40 764                      

  

  97 98 99 100 101 102 103 104   Most Recent 12-
month Pay
History Months
Bankruptcy Months
Foreclosure Primary
Borrower
Wage Income Co-Borrower
Wage
Income Primary
Borrower
Other Income Co-Borrower
Other
Income All Borrower
Wage
Income 1 000000000000     5890.81 19012.93 0.00 0.00 24903.74 2 000000000000    
21483.97   9899.17   21483.97 3 000000000000     0.00 0.00 24561.01 0.00 0.00 4
000000000000     16413.03 0.00 0.00 0.00 16413.03 5 000000000000     7179.29
1849.33 2397.37 0.00 9028.62 6 000000000000     11333.34 4833.34 2372.87 0.00
16166.68 7 000000000000     15833.35 12000.00 0.00 0.00 27833.35 8 000000000000
    12801.01 34666.68 0.00 0.00 47467.69 9 000000000000     24166.68   0.00  
24166.68 10 000000000000     5623.00 13758.00 0.00 0.00 19381.00 11 000000000000
    12980.58 15616.66 0.00 0.00 28597.24 12 000000000000     24521.67   0.00  
24521.67 13 000000000000     15000.00 6699.33 0.00 0.00 21699.33 14 000000000000
    6693.23 9472.38 0.00 0.00 16165.61 15 000000000000     13650.00 4019.17 0.00
0.00 17669.17 16 000000000000     15990.00 6098.47 0.00 0.00 22088.47 17
000000000000     12750.01 0.00 0.00 0.00 12750.01 18 000000000000     11960.00  
0.00   11960.00 19 000000000000     22035.00   0.00   22035.00 20 000000000000  
  11542.92   0.00   11542.92 21 000000000000     8528.00 4584.00 0.00 0.00
13112.00 22 000000000000     12916.67   0.00   12916.67 23 000000000000    
5000.00 11000.00 9875.14 0.00 16000.00 24 000000000000     12958.33 20831.20
0.00 0.00 33789.53 25 000000000000     8203.21 686.00 0.00 0.00 8889.21 26
000000000000     18200.00 0.00 0.00 0.00 18200.00 27 000000000000     9900.11
14875.01 0.00 0.00 24775.12 28 000000000000     1733.34 19585.76 4557.77 2213.92
21319.10 29 000000000000     6991.37 6883.21 0.00 0.00 13874.58 30 000000000000
    77017.08   0.00   77017.08 31 000000000000     18500.00 13067.16 0.00 0.00
31567.16 32 000000000000     12118.21 0.00 0.00 0.00 12118.21 33 000000000000  
  12022.61   0.00   12022.61 34 000000000000     18333.34 0.00 0.00 0.00
18333.34 35 000000000000     21821.33   0.00   21821.33 36 000000000000    
64577.62   0.00   64577.62 37 000000000000     8333.34   6874.73   8333.34 38
000000000000     7314.00 7650.00 0.00 0.00 14964.00 39 000000000000     14008.80
0.00 0.00 0.00 14008.80 40 000000000000     28565.00   0.00   28565.00

  

  105 106 107 108 109 110 111 112 113   All Borrower
Total
Income 4506-T Indicator Borrower
Income
Verification
Level Co-Borrower
Income
Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower
Asset
Verification Liquid / Cash
Reserves 1 24903.74 1 5   3   4   47302.03 2 31383.14 1 5   3   4   692166.11 3
24561.01 1 5   3   4   462710.94 4 16413.03 1 5   3   4   210384.24 5 11425.99 1
5   3   4   45792.91 6 18539.55 1 5   3   4   1271005.15 7 27833.35 1 5   3   4
  67015.50 8 47467.69 1 5   3   4   148018.71 9 24166.68 1 5   3   4   124088.16
10 19381.00 1 5   3   4   54060.25 11 28597.24 1 5   3   4   431853.09 12
24521.67 1 5   3   4   214625.20 13 21699.33 1 5   3   4   231520.14 14 16165.61
1 5   3   4   27038.73 15 17669.17 1 5   3   4   340793.48 16 22088.47 1 5   3  
4   602352.67 17 12750.01 1 5   3   4   275173.74 18 11960.00 1 5   3   4  
92371.00 19 22035.00 1 5   3   4   548524.45 20 11542.92 1 5   3   4   130415.52
21 13112.00 1 5   3   4   131310.65 22 12916.67 1 5   3   4   189654.93 23
25875.14 1 5   3   4   75118.23 24 33789.53 1 5   3   4   313962.76 25 8889.21 1
5   3   4   27563.80 26 18200.00 1 5   3   4   748926.06 27 24775.12 1 5   3   4
  55967.70 28 28090.79 1 4   3   4   81576.49 29 13874.58 1 4   3   4  
814805.59 30 77017.08 1 4   3   4   341960.70 31 31567.16 1 5   3   4  
737148.20 32 12118.21 1 4   3   4   221625.89 33 12022.61 1 5   3   4  
354067.03 34 18333.34 1 5   3   4   8017818.81 35 21821.33 1 5   3   4  
64658.06 36 64577.62 1 5   3   4   807717.50 37 15208.07 1 5   3   4   287681.14
38 14964.00 1 5   3   4   136325.78 39 21547.35 1 5   3   4   33722.15 40
28565.00 1 5   3   4   104213.43

  

  114 115 116 117 118 119 120 121 122   Monthly Debt All
Borrowers Originator DTI Fully Indexed
Rate Qualification
Method Percentage of
Down
Payment from
Borrower Own
Funds City State Postal Code Property Type 1 7752.91 0.311315       ENCINO CA
91436 1 2 11410.13 0.363575     100.000000 SAN DIEGO CA 92127 7 3 5447.66
0.221801       DANVILLE CA 94506 7 4 5602.11 0.341321       MOORPARK CA 93021 7
5 5134.67 0.449385       FREMONT CA 94539 7 6 6712.17 0.362046       SAN DIEGO
CA 92037 1 7 6861.37 0.246516       SAN JOSE CA 95125 1 8 6777.20 0.142775      
CAMPBELL CA 95008 7 9 6162.94 0.255018       MANHATTAN BEACH CA 90266 1 10
5825.31 0.300568     98.400000 RANCHO PALOS VERDES CA 90275 1 11 6145.32
0.214892       ALAMEDA CA 94501 1 12 9993.12 0.407522       CUPERTINO CA 95014 1
13 6394.92 0.294706       SAN DIEGO CA 92127 7 14 5051.19 0.312465      
BURLINGAME CA 94010 1 15 4916.69 0.278264       FREMONT CA 94539 1 16 6731.31
0.304743       LOS GATOS CA 95032 1 17 4211.44 0.330309     100.000000 SALINAS
CA 93908 1 18 4622.47 0.386494       SAN RAMON CA 94582 1 19 6809.56 0.309034  
    SANTA MONICA CA 90402 1 20 5323.32 0.461176       PALM SPRINGS CA 92264 1 21
5781.04 0.440897       SAN RAMON CA 94582 7 22 5240.78 0.405738     40.786000
SAN FRANCISCO CA 94110 3 23 7101.46 0.274451       FOSTER CITY CA 94404 1 24
8356.29 0.247304       MENLO PARK CA 94025 1 25 3696.15 0.415802       SARATOGA
CA 95070 1 26 7336.66 0.403113       ORINDA CA 94563 1 27 4361.39 0.176039      
LA HABRA HEIGHTS CA 90631 1 28 11617.68 0.413576     100.000000 PEBBLE BEACH CA
93953 1 29 6097.10 0.439444       CARMEL CA 93923 1 30 5907.90 0.076709      
PLEASANTON CA 94566 1 31 5790.68 0.183440       SARATOGA CA 95070 1 32 4496.45
0.371049       WOODSIDE CA 94062 1 33 4631.27 0.385213       WALNUT CREEK CA
94595 1 34 6624.29 0.361325       FREMONT CA 94539 1 35 5096.76 0.233568      
LOS ANGELES CA 90036 1 36 8413.30 0.130282       PLEASANTON CA 94566 7 37
6545.51 0.430397       PLEASANTON CA 94588 7 38 6531.08 0.436453       SAN
CARLOS CA 94070 1 39 8249.02 0.382832       LAFAYETTE CA 94549 1 40 8270.60
0.289536       San Jose CA 95125 1

  

  123 124 125 126 127 128 129 130 131 132   Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original
Automated
Valuation Model
(AVM) Model
Name Original AVM
Confidence
Score Most Recent
Property Value2 Most Recent
Property
Valuation
Type Most Recent
Property
Valuation
Date 1 1   1350000.00 3 20121217           2 2 1195000.00 1150000.00 3 20121208
          3 1   1110000.00 3 20121205           4 1   855000.00 3 20121128      
    5 1   1825000.00 3 20121219           6 1   1950000.00 98 20121220          
7 1   1265000.00 3 20121218           8 1   1395000.00 3 20121204           9 1
  1200000.00 3 20121211           10 1 1531000.00 1531000.00 3 20121204        
  11 1   1517000.00 3 20121208           12 1   975000.00 3 20121107          
13 1   1300000.00 3 20121112           14 1   1500000.00 3 20121127           15
1   1100000.00 3 20130103           16 1   1475000.00 3 20121123           17 1
846000.00 846000.00 3 20121120           18 1   870000.00 3 20121121          
19 1   3000000.00 3 20121110           20 1   925000.00 3 20121029           21
1   1545000.00 3 20121105           22 1 1215000.00 1215000.00 3 20121106      
    23 1   1300000.00 3 20121108           24 1   3975000.00 3 20121220        
  25 1   2725000.00 3 20121102           26 1   1711000.00 3 20121019          
27 1   800000.00 3 20121022           28 1 840000.00 840000.00 3 20121002      
    29 1   1225000.00 3 20120902           30 1   1485000.00 3 20120926        
  31 1   1730000.00 3 20130107           32 1   1400000.00 3 20121203          
33 1   1200000.00 3 20121124           34 1   1485000.00 3 20121126           35
1   1250000.00 3 20121205           36 1   1975000.00 3 20121102           37 1
  1355000.00 3 20121112           38 1   1190000.00 3 20121113           39 1  
840000.00 3 20121006           40 1   1575000.00 3 20121125          

  

  133 134 135 136 137 138 139 140 141 142   Most Recent
AVM
Model Name Most Recent
AVM
Confidence
Score Original CLTV Original LTV Original Pledged
Assets Mortgage
Insurance
Company Name Mortgage
Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance
Co.
Name Pool Insurance
Stop
Loss % 1     0.570300 0.570300 0 0 0       2     0.565200 0.565200 0 0 0       3
    0.650000 0.650000 0 0 0       4     0.800000 0.800000 0 0 0       5    
0.381700 0.381700 0 0 0       6     0.512800 0.512800 0 0 0       7     0.612600
0.612600 0 0 0       8     0.502500 0.502500 0 0 0       9     0.699100 0.699100
0 0 0       10     0.559100 0.559100 0 0 0       11     0.514800 0.462000 0 0 0
      12     0.730200 0.730200 0 0 0       13     0.674600 0.674600 0 0 0      
14     0.446600 0.446600 0 0 0       15     0.636300 0.636300 0 0 0       16    
0.725400 0.725400 0 0 0       17     0.800000 0.800000 0 0 0       18    
0.786200 0.786200 0 0 0       19     0.239600 0.239600 0 0 0       20    
0.778300 0.778300 0 0 0       21     0.533900 0.533900 0 0 0       22    
0.617200 0.617200 0 0 0       23     0.554500 0.554500 0 0 0       24    
0.276700 0.276700 0 0 0       25     0.262300 0.262300 0 0 0       26    
0.448500 0.399700 0 0 0       27     0.800000 0.800000 0 0 0       28    
0.800000 0.800000 0 0 0       29     0.538700 0.538700 0 0 0       30    
0.616100 0.616100 0 0 0       31     0.556600 0.412100 0 0 0       32    
0.528000 0.528000 0 0 0       33     0.616600 0.616600 0 0 0       34    
0.505000 0.505000 0 0 0       35     0.560000 0.560000 0 0 0       36    
0.592400 0.592400 0 0 0       37     0.512900 0.512900 0 0 0       38    
0.680600 0.680600 0 0 0       39     0.761900 0.761900 0 0 0       40    
0.446300 0.446300 0 0 0      

  

  143 144 145 146 147 148 149 150 151   MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective
Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note)
Rate Pre-Modification
P&I
Payment Pre-Modification
Initial Interest
Rate
Change
Downward
Cap 1                   2                   3                   4              
    5                   6                   7                   8              
    9                   10                   11                   12            
      13                   14                   15                   16        
          17                   18                   19                   20    
              21                   22                   23                   24
                  25                   26                   27                  
28                   29                   30                   31              
    32                   33                   34                   35          
        36                   37                   38                   39      
            40                  

  

  152 153 154 155 156 157 158 159 160 161   Pre-Modification
Subsequent
Interest
Rate Cap Pre-Modification
Next Interest
Rate
Change Date Pre-Modification
I/O
Term Forgiven
Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From
Brrw at Closing Brrw - Yrs at in
Industry CoBrrw - Yrs at
in Industry Junior Mortgage
Drawn Amount 1               0   0 2               28   0 3               25   0
4               27 23 0 5               5 8 0 6               30 30 0 7        
      10.25 10 0 8               25 16 0 9               16   0 10              
6 12 0 11               26 21 37065 12               14   0 13               15
15 0 14               24 17 0 15               18 4 0 16               22 25 0
17               15   0 18               13   0 19               20   0 20      
        20   0 21               10 10 0 22               9   0 23              
20 2 0 24               25 25 0 25               0   0 26               30  
83500 27               24 19 0 28               3 29 0 29               7 30 0
30               5   0 31               20 14 71404 32               30   0 33  
            21   0 34               4   0 35               3   0 36            
  15   0 37               13   0 38               21 23 0 39               5 35
0 40               23   0

  

  162 163 164 165 166 167 168 169 170 171   Maturity Date Primary
Borrower Wage
Income (Salary) Primary
Borrower Wage
Income (Bonus) Primary
Borrower Wage
Income
(Commission) Co-Borrower
Wage Income
(Salary) Co-Borrower
Wage Income
(Bonus) Co-Borrower
Wage Income
(Commission) Originator Doc
Code RWT Income
Verification RWT Asset
Verification 1 20430201 5890.81 0 0 19012.93 0 0 Full Two Years Two Months 2
20430201 21483.97 9899.17 0 0 0 0 Full Two Years Two Months 3 20430101 0 1542.85
23018.16 0 0 0 Full Two Years Two Months 4 20430101 16413.03 0 0 0 0 0 Full Two
Years Two Months 5 20430201 7179.29 833.33 1564.04 1849.33 0 0 Full Two Years
Two Months 6 20430201 11333.34 0 0 4833.34 0 0 Full Two Years Two Months 7
20430201 15833.35 0 0 12000 0 0 Full Two Years Two Months 8 20430101 12801.01 0
0 34666.68 0 0 Full Two Years Two Months 9 20430201 24166.68 0 0 0 0 0 Full Two
Years Two Months 10 20430101 5623 0 0 13758 0 0 Full Two Years Two Months 11
20430201 12980.58 0 0 15616.66 0 0 Full Two Years Two Months 12 20430201
24521.67 0 0 0 0 0 Full Two Years Two Months 13 20430101 15000 0 0 6699.33 0 0
Full Two Years Two Months 14 20430201 6693.23 0 0 9472.38 0 0 Full Two Years Two
Months 15 20430201 13650 0 0 4019.17 0 0 Full Two Years Two Months 16 20430201
15990 0 0 6098.47 0 0 Full Two Years Two Months 17 20430101 12750.01 0 0 0 0 0
Full Two Years Two Months 18 20430101 11960 0 0 0 0 0 Full Two Years Two Months
19 20430101 22035 0 0 0 0 0 Full Two Years Two Months 20 20421201 11542.92 0 0 0
0 0 Full Two Years Two Months 21 20421201 8528 0 0 4584 0 0 Full Two Years Two
Months 22 20430101 12916.67 0 0 0 0 0 Full Two Years Two Months 23 20430201 5000
9875.14 0 11000 0 0 Full Two Years Two Months 24 20430201 12958.33 0 0 20831.2 0
0 Full Two Years Two Months 25 20430101 8203.21 0 0 686 0 0 Full Two Years Two
Months 26 20430101 18200 0 0 0 0 0 Full Two Years Two Months 27 20430201 9900.11
0 0 14875.01 0 0 Full Two Years Two Months 28 20430101 1733.34 0 0 19585.76 0 0
Full Two Years Two Months 29 20421201 6991.37 0 0 6883.21 0 0 Full Two Years Two
Months 30 20421101 77017.08 0 0 0 0 0 Full Two Years Two Months 31 20430201
18500 0 0 13067.16 0 0 Full Two Years Two Months 32 20430201 12118.21 0 0 0 0 0
Full Two Years Two Months 33 20430101 12022.61 0 0 0 0 0 Full Two Years Two
Months 34 20430201 18333.34 0 0 0 0 0 Full Two Years Two Months 35 20430201
21821.33 0 0 0 0 0 Full Two Years Two Months 36 20430101 64577.62 0 0 0 0 0 Full
Two Years Two Months 37 20430101 8333.34 0 6874.73 0 0 0 Full Two Years Two
Months 38 20430201 7314 0 0 7650 0 0 Full Two Years Two Months 39 20421201
14008.8 0 0 0 0 0 Full Two Years Two Months 40 20430201 28565 0 0 0 0 0 Full Two
Years Two Months

 



 

 



 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.11 to Form 8-K filed by

the Issuing Entity on March 20, 2013

 

 

 